Citation Nr: 1523993	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-21 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to a compensable rating for left otosclerosis.

3.  Entitlement to a compensable rating for hypertension.

4.  Entitlement to a compensable rating for a thoracic spine disorder.  

5.  Entitlement to service connection for total hysterectomy.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  

7.  Whether the Veteran's son (T.N.) is a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty for more than 20 years prior to her retirement from service in December 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.     

In lay statements of record, the Veteran has indicated that her service-connected disorders have rendered her unemployable.  As such, a claim to a TDIU has been added to the list of claims on appeal, and should therefore be adjudicated by the RO.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand of each of the issues on appeal is necessary for the following reasons.  

First, the record indicates that the Veteran was awarded disability benefits from the Social Security Administration (SSA) in January 2014, and that her son was awarded disability benefits from SSA in April 2011. The record does not indicate that relevant medical evidence has been sought from SSA.  Relevant SSA evidence should be included in the claims file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); 38 C.F.R. § 3.159(c)(2) (2014).

Second, the Veteran should be provided with new VA compensation examinations into her claims.  She underwent VA examination for the disorders on appeal over four years ago in April 2011.  She maintains in several statements of record that the VA examinations did not describe the severity of her disabilities, and that the disorders have since worsened.  Further, a significant amount of relevant evidence has been included in the claims file since April 2011.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

Third, outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records in the claims file are dated in October 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Fourth, in lay statements of record the Veteran has indicated that her service-connected disorders have rendered her unemployable.  A claim to a TDIU should therefore be adjudicated by the AOJ.  See Rice, supra.
Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding evidence pertaining to SSA disability benefits for both the Veteran and her son T.N.  If the records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

2.  Ask the Veteran to verify whether her son T.N. is currently employed or married. 

3.  Associate with the claims file copies of VA medical records dating from October 2013 to the present.  If no further treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

4.  After the above development is completed, schedule the Veteran for appropriate VA examinations into her claims for increased ratings and her claim to service connection for a hysterectomy.  Any indicated tests should be accomplished.  Each examiner should review the entire record prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  

(a)  With regard to the claims for increased ratings (for GERD, left otosclerosis, hypertension, and a thoracic spine disorder), each examiner is asked to provide a report addressing the current nature and severity of each disorder.  In conducting the examinations and reports, each examiner should consider and refer to the Veteran's competent and credible lay statements of record describing any symptoms she may experience that relate to the service-connected disorders. 

(b)  With regard to the service connection claim for a total hysterectomy, the examiner should address whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's total hysterectomy began in or is related to active service. 

(c)  If the response to (b) is negative, the examiner should address whether it is at least as likely as not (a probability of 50 percent or greater) that the total hysterectomy is due to or caused by one or more of the Veteran's service-connected disabilities?

(d)  If the answers to (b) and (c) are negative, the examiner should address whether it is at least as likely as not (a probability of 50 percent or greater) that the total hysterectomy is aggravated (i.e., permanently worsened) beyond the natural progress by a service-connected disorder(s).  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability?

All opinions must be supported by a complete rationale.  The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
5.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
6.  Then readjudicate the claims on appeal in light of all evidence of record, to include any evidence added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




